DETAILED ACTION
Applicants' arguments, filed 07/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 371 of PCT/BR2018/050266 filed on 07/31/2018.


Claim Status
Claims 1-30 are pending in the instant application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-29 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 27-29 do not claim a process, machine, manufacture, or composition of matter. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 and 27-29 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 
Claims 5-10 depend from claim 1 but recite components which do not refer back to the components of claim 1. As such, it is unclear whether the component (i.e. surfactant) recited in claims 5-10 is required to be the same as those in claim 1 or permitted to be different from those recited in claim 1. With regard to claims 5-7, “a surfactant” lacks antecedent basis as it is unclear whether it refers to an anionic surfactant of claim 1, the non-ionic co-surfactant of claim 1, another surfactant, or a combination thereof.  With regard to claims 8-10, “a co-surfactant” lacks antecedent basis as it is unclear whether it refers to the co-surfactant of claim 1, another co-surfactant, or a combination thereof. Examiner suggests replacing “a” with “the” where the recitation is intended to refer to a previously introduced component.  For example, in claim 10, Examiner suggests, “[t]he sunscreen composition according to claim 1, wherein the combination of at least one anionic surfactant and one non-ionic co-surfactant employsthe non-ionic co-surfactant in an amount ranging from about 0.2% to about 3% by weight relative to the total weight of the sunscreen composition” or similar. 
Claims 27, 28, and 29 recite a “use” but fail to recite any active, positive steps delimiting how this use is actually practiced. Therefore, the claims are indefinite. See MPEP 2173.05(q).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 2 and 5-10, the amendment to claim 1 recites “wherein an amount of the one non-ionic co-surfactant is at least 0.5% by weight, relative to a total weight of the sunscreen composition”. The ranges of surfactants recited in claims 2 and 5-10 appear to have a lower bound that is less than the minimum amount of surfactant required by claim 1, from which claims 2 and 5-10 depend. Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-18, 21, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2017/029807 A1, provided by Applicant in the IDS dated 02/01/2021) in view of Omura (US Patent Application Publication No. 2009/0258964 A1).. 
Harada teaches an oil-in water composition [0001]. Harada teaches a single embodiment with 0.1% inulin lauryl carbamate, 0.2% sodium stearoyl methyl taurate (aka sodium N-stearoyl-N-methyl taurate), ethylhexyl methoxycinnamate (UV filter), bis-ethylhexyloxyphenol methoxyphenyl triazine (UV filter), and drometrizole trisiloxane (UV filter), and 2% MT-100 T V containing titanium dioxide pigments (Table 3). 
Harada does not teach sodium stearoyl methyl taurate in a range of at least 0.5% by weight of the sun screen composition. The teachings of Omura cure this deficit. 
Omura teaches in Example 13 an oil in water emulsion sunscreen wherein 2% by weight of the composition is sodium stearoyl methyl taurate (at [0157-0158]). Omura further teaches that the surfactants are optimized to provide the desired oil-in-water emulsion (Omura at [0058-0060]). Omura further teaches the use of anionic surfactants (Omura at [0089]) and non-ionic surfactants (Omura at [0058-0060]).
Omura does not teach the use of inulin lauroyl carbamate.
It would have been prima facie obvious for one of ordinary skill in the art following the teachings of Harada to have optimized the amount of sodium stearoyl methyl taurate based on the teachings of Omura wherein surfactants and specifically non-ionic surfactants are optimized to produce the desired oil-in-water emulsions. See MPEP § 2144.05 (II).
Regarding instant claim 1, Harada teaches a single embodiment with inulin lauryl carbamate, sodium stearoyl methyl taurate aka sodium N-stearoyl-N-methyl taurate, a pigment MT-100 T V containing titanium dioxide, and UV filters ethylhexyl methoxycinnamate, drometrizole trisiloxane, and bis-ethylhexyloxyphenol methoxyphenyl triazine (Table 3). In addition to the embodiment of table 3 (Example 6), Harada teaches further UV filters in [0053 to 0063] and specifies ethylhexyl methoxycinnamate, drometrizole trisiloxane, and bis-ethylhexyloxyphenol methoxyphenyl triazine (claim 10). Harada teaches a single embodiment with 0.1% inulin lauryl carbamate, 0.2% sodium stearoyl methyl taurate (aka sodium N-stearoyl-N-methyl taurate) (Harada at Table 3). Omura teaches in Example 13 an oil in water emulsion sunscreen wherein 2% by weight of the composition is sodium stearoyl methyl taurate (at [0157-0158]). Omura further teaches that the surfactants are optimized to provide the desired oil-in-water emulsion (Omura at [0058-0060]). It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Harada and Omura to have optimized the range of the non-ionic surfactant in order to provide the desired oil-in-water emulsion. See MPEP §2144.05(II).
Regarding instant claims 2-4 and 7, Harada teaches inulin lauryl carbamate at 0.01% to 10 %, preferably at 0.1% to about 5 %, and in particular at 0.15% to 3 % by weigh (Harada at claim 1) while sodium methyl stearoyl taurate is recited as being 0.2% by weight by total weight of the composition (Harada at Table 3). It would have been prima facie obvious to have selected the range of the percent by weight of the surfactants used in the composition based on the teachings of Harada, whose ranges overlap those instantly recited. See MPEP 2144.05(I).
Regarding instant claims 5-6 and 8-10, Harada at Table 3 teaches a single embodiment with 0.1% inulin lauryl carbamate, 0.2% sodium stearoyl methyl taurate aka sodium N-stearoyl-N-methyl taurate. It would have been prima facie obvious to have selected the range of the percent by weight of the surfactants used in the composition based on the teachings of Harada, whose ranges overlap those instantly recited. See MPEP 2144.05(I).
Regarding instant claims 11-14, Harada at Table 3 teaches a single embodiment with the UV filters ethylhexyl methoxycinnamate, drometrizole trisiloxane, and bis-ethylhexyloxyphenol methoxyphenyl triazine which are oil-soluble organic ingredients. They are taught to be present at 7%, 4% and 1%, respectively (Table 3, phase B) combined to be a total of 14% of the composition. 
Regarding instant claims 15-18, Harada at Table 3 teaches a single embodiment with 2% of the composition being pigments MT-100 T V containing titanium dioxide (Table 3). 
Regarding instant claim 21, Harada at Table 3 teaches a single embodiment with water and glycerin, which are solvents. Harada further teaches the inclusion of fillers, surfactants, and silicones as adjuvants (Harada at [0081]).
Regarding instant claim 26, Harada teaches an oil-in-water composition (Harada at [0001]). 
Regarding claims 27-29, the “use” type claims do not require an active step, so they are rendered obvious based on dependency to claim 1. 
Regarding instant claim 30, Harada teaches that the composition can be prepared according to conventional methods, for example, according to a process in which the oily phase is emulsified in the aqueous phase with appropriate stirring (Harada at [0089]) and further specified two similar methods. 
Harada teaches in the first method that components of aqueous phase and oily phase were mixed under heating at 75-80ºC separately before being homogenized at 7,000 rpm for 5 minutes and then cooled to the room temperature (about 25ºC). Then, additional components were individually added to and mixed to yield the composition in the form of an O/W emulsion (Harada at [0094]). 
Harada teaches in the second method, components of oily phase and aqueous phase were mixed under heating at 70ºC, and additional components were added and mixed, and then other components were added and mixed under heating at 30ºC. The mixture was neutralized to yield the composition in the form of an O/W emulsion (Harada at [0105]).
Regarding instant claim 30, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Harada to mix the oil and aqueous phases at 75ºC based on the guidance given by Harada at [0094].  There is a reasonable expectation of successfully forming an oil-in water emulsion because Harada teaches methods of making oil-in-water emulsions at 75-80ºC.  
2) Claims 19, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2017/029807 A1) and Omura (US Patent Application Publication No. 2009/0258964 A1) in view of Cottard et al (FR 3021536 A1), citations are to the machine translation (copy attached hereto,  provided in the 892).
The teachings of Harada and Omura are discussed above. Harada further teaches the use of UV filters (Harada at [0053-0063]), the methods and equation for determining SPF (Harada at [0084-0087]), and that components can be combined to work synergistically to improve the SPF of a composition (Harada at [0051], [0053], [0083]). Harada does not expressly teach a preferred pH, nor a SPF level for the sunscreen. 
Cottard teaches an oil-in-water sunscreen (Cottard at [0001]) with 0.1% to 15% w/w lauryl carbamate inulin (Cottard at claims 6, 9, and [0006] lines 150-154), UV filters at 0.1% to 45% w/w (Cottard at claim 12), and containing pigments (Cottard at claim 7). Wherein the sunscreen can reach an SPF factor of 50+, which is greater than or equal to 50 (Cottard at [0006] lines 213-219). Wherein the pH of the composition is generally between 2 and 12 approximately, preferably between 4 and 11 approximately, and even more particularly between 5 and 8 (Cottard at [0006] lines 602-604).
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Harada to choose a pH between 5 and 8 and an SPF factor of above 50 for the composition given that Cottard teaches that a preferred pH for sunscreen is between 5 and 8 and a preferred SPF is greater than or equal to 50. There is a reasonable expectation of successfully formulating a sunscreen composition when imparting the preferred pH and SPF for sunscreen compositions from Cottard. A skilled artisan would have been motivated to optimize the pH given Harada teaches basic and acidic agents as adjuvants and a neutralization step in the making of the sunscreen.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Harada does not teach a composition with 0.5% of sodium stearoyl methyl taurate (aka sodium N-stearoyl-N-methyl taurate).
The Examiner does not find the argument persuasive. The percent by weight of a nonionic surfactant is discussed in the obvious type rejection above. The teachings of Omura provide a range of sodium stearoyl methyl taurate that is greater than 0.5% by weight of the composition and further teaches a rationale for the optimization of surfactants within an oil-in-water emulsion. As such, Applicants argument is not persuasive. 

	Applicant argues that the composition of claim 1 produces unexpended results.
	The Examiner does not find the argument persuasive. There is insufficient data to make a determination of unexpected results, the percentages of individual ingredients are not disclosed in the examples on pages 13-14. The individual amounts of active compounds, polymers, UV filters and other ingredients are not disclosed. Furthermore, regarding the amounts of surfactants specifically there are, between examples 1-4, different amounts of an additional surfactant potassium cetyl phosphate which impacts the comparison of the individual amounts of surfactants. Regarding the comparison of the examples with regards to the similarity of percent of compounds outside of the surfactants, the compositions have different amounts of active compounds, pigments, polymers, UV filters and other ingredients which further impede comparison based on surfactant amount.  Even assuming Applicants results were unexpected, purely arguendo, the present claims would not be commensurate in scope with the exemplary composition as instant claim 1 only accounts for 0.5% of the ingredients of the composition.  As such, Applicants argument is not persuasive. 


Conclusion
No claims are presently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH at (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612